     Case 2:19-cv-02209-KJM-EFB Document 13 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HERSHEL WAYNE CASTO, II,                          No. 2:19-cv-2209-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    GAVIN NEWSOM, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. On July 6, 2020, the court informed plaintiff he could proceed with
19   viable Eighth Amendment claims against defendants Smith, Bal, Hernandez, Bentz, Matharu,
20   Rudis, Oania, Jane Does 1-3, Perez, and Clark-Barlow and First Amendment retaliation claims
21   against defendants Matharu and Smith, or file an amended complaint. ECF No. 10. Plaintiff has
22   elected not to amend his complaint and to proceed only with the claims identified by the court as
23   viable. ECF No. 11.
24           Accordingly, IT IS ORDERED that the Clerk of the Court randomly assign a United
25   States District Judge to this action.
26   /////
27   /////
28
                                                        1
     Case 2:19-cv-02209-KJM-EFB Document 13 Filed 07/20/20 Page 2 of 2

 1          Further, IT IS RECOMMENDED that plaintiff’s claims against defendants Joe Lizarraga,
 2   J. Clark-Kelso, Diaz, Jerry Brown, Gavin Newsom, Paul Covello, and R. Burton be dismissed
 3   without prejudice.
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, any party may file written
 7   objections with the court and serve a copy on all parties. Such a document should be captioned
 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 9   within the specified time may waive the right to appeal the District Court’s order. Turner v.
10   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: July 20, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
